Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 24, 2020

                                      No. 04-19-00704-CR

                                    James Burke JARREAU,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5552
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        This appeal is currently set for formal submission and oral argument before this court on
April 16, 2020, at 9:00 a.m., before a panel consisting of Justice Luz Elena Chapa, Justice Irene
Rios, and Justice Liza Rodriguez. In light of the current situation involving COVID-19, the
court has reconsidered its’ grant of oral argument in this appeal and has determined it is no
longer feasible.

        We therefore WITHDRAW the current oral argument submission date and ORDER the
appeal set for formal submission “on briefs” on April 16, 2020 before the same panel. All
parties will be notified of the Court’s decision in this appeal in accordance with T EX. R. APP. P.
48.

It is ORDERED on March 24, 2020.

                                                            PER CURIAM


ATTESTED TO: ___________________________________
             Michael A. Cruz, Clerk of Court